

115 S361 IS: Expatriate Terrorist Act
U.S. Senate
2017-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 361IN THE SENATE OF THE UNITED STATESFebruary 13, 2017Mr. Cruz (for himself, Mr. Grassley, and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend section 349 of the Immigration and Nationality Act to deem specific activities in support
			 of terrorism as renunciation of United States nationality, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Expatriate Terrorist Act. 2.Loss of nationality due to support of terrorismSection 349(a) of the Immigration and Nationality Act (8 U.S.C. 1481(a)) is amended to read as follows:
			
 (a)In generalA person who is a national of the United States, whether by birth or by naturalization, shall lose his or her nationality by voluntarily performing any of the following acts with the intention of relinquishing United States nationality:
 (1)Obtaining naturalization in a foreign state upon his or her own application or upon an application filed by a duly authorized agent, after having attained 18 years of age.
 (2)Taking an oath or making an affirmation or other formal declaration of allegiance to a foreign state, a political subdivision thereof, or an organization designated as a foreign terrorist organization under section 219, after having attained 18 years of age.
 (3)Entering, or serving in, the armed forces of a foreign state or an organization designated as a foreign terrorist organization under section 219 if—
 (A)such armed forces are engaged in hostilities against the United States; or
 (B)such person serves as a commissioned or noncommissioned officer.
 (4)Accepting, serving in, or performing the duties of any office, post, or employment under the government of a foreign state, a political subdivision thereof, or an organization designated as a foreign terrorist organization under section 219 if, after having attained 18 years of age—
 (A)the person knowingly has or acquires the nationality of such foreign state; or
 (B)an oath, affirmation, or declaration of allegiance to the foreign state, a political subdivision thereof, or a designated foreign terrorist organization is required for such office, post, or employment.
 (5)Making a formal renunciation of United States nationality before a diplomatic or consular officer of the United States in a foreign state, in such form as may be prescribed by the Secretary of State.
 (6)Making in the United States a formal written renunciation of nationality in such form as may be prescribed by, and before such officer as may be designated by, the Attorney General, while the United States is in a state of war and the Attorney General approves such renunciation as not contrary to the interests of national defense.
 (7)(A)Committing any act of treason against, or attempting by force to overthrow, or bearing arms against, the United States;
 (B)violating or conspiring to violate any provision of section 2383 of title 18, United States Code;
 (C)willfully performing any act in violation of section 2385 of such title; or
 (D)violating section 2384 of such title by engaging in a conspiracy to overthrow, put down, or to destroy by force the Government of the United States, or to levy war against the United States,
						if such person is convicted
 of such crime by a court martial or by a court of competent jurisdiction.(8)Knowingly providing material support or resources (as described in section 2339A(b) of title 18, United States Code) to any organization designated as a foreign terrorist organization under section 219 if such person knows that such organization is engaged in hostilities against the United States..
		3.Revocation or denial of passports and passport cards to individuals who are members of foreign
 terrorist organizationsThe Act entitled An Act to regulate the issue and validity of passports, and for other purposes, approved July 3, 1926 (22 U.S.C. 211a et seq.), which is commonly known as the Passport Act of 1926, is amended by adding at the end the following:  4.Authority to deny or revoke passport and passport card (a)Ineligibility (1)IssuanceThe Secretary of State may not issue a passport or passport card to any individual whom the Secretary has determined, by a preponderance of the evidence—
 (A)is serving in, or is attempting to serve in, an organization designated by the Secretary as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); and
 (B)is a threat to the national security interest of the United States. (2)RevocationThe Secretary of State shall revoke a passport or passport card previously issued to any individual described in paragraph (1).
 (b)Right of reviewAny person who, in accordance with this section, is denied issuance of a passport or passport card by the Secretary of State, or whose passport or passport card is revoked or otherwise restricted by the Secretary of State, may request a due process hearing, under regulations prescribed by the Secretary, not later than 60 days after receiving such notice of such nonissuance, revocation, or restriction.
 (c)National security waiverNotwithstanding subsection (a), the Secretary may— (1)issue a passport or passport card to an individual described in subsection (a)(1); or
 (2)refuse to revoke a passport or passport card of an individual described in subsection (a)(1), if the Secretary finds that such issuance or refusal to revoke is in the national security interest of the United States.. 4.Conforming amendmentSection 351(b) of the Immigration and Nationality Act (8 U.S.C. 1483(b)) is amended by striking (3) and (5) and inserting (3), (5), and (8).